DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 2015/0031831)
In regards to claim 1, Ravishankar teaches polymer compositions useful as viscosity modifiers comprising a first ethylene--olefin copolymer such as ethylene propylene copolymer having melt flow rate (MFR) of greater than 10g/10 mins and an ethylene content of from about 60 to about 85% and a second ethylene--olefin copolymer such as ethylene propylene copolymer having MRF of at least 2 g/10 mins and an ethylene content of from about 40 to about 60%, and wherein the first copolymer is present in amounts of about 35 to about 50% in the polymeric composition, and the second copolymer is present in amounts of from about 50 to about 65% in the polymer composition, and wherein the polymeric composition has an overall ethylene content of from about 50 to 70 wt. % which overlaps the claimed limitations [abstract, 0010].  Propylene is a C3 -olefin.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
In some embodiment, at least one of the first and second copolymer has MFR of at least 2 g/10 min and less than 10 g/10 mins [0019].  In some embodiments the first copolymer can have MFR of greater than about 10 g/10 min and up to about 55 g/10 mins [0020 – 0022].  The second polymer has an MFR of at least 2 g/10 min, thus providing a calculated ratio of MFR of first copolymer to MFR of the second copolymer (analogous to MFRA and MFRB of the claim) of about 5 or higher [0011].  The polymer composition has an MFR of 3 to 20 g/10 min which overlaps the claimed limitation [0021].  The polymer composition may have a corrected MFRR (cMFRR) of from about 24 to about 55 at a target MFR (MFRref) of 4.3/10 min [0025].  While Ravishankar does not recite the Tm of the composition, the composition has every limitation of the claimed copolymer, are prepared from similar components having similar amounts to those of the claims and providing polymer compositions with similar molecular weights (when calculated using relative ratios of the copolymers) as those of applicant’s specification on paragraph 0039, and thus would be expected to have the same properties such as Tm.
The polymeric composition can be added to a base oil such as natural or synthetic oils [0103].  The oil can be any Group I to V oil [0104].  The composition is useful in truck engines, marine and railroad diesel engines, automatic transmission fluids, tractor fluids, universal tractor fluids and hydraulic fluids, gear oils , hydraulic oils etc. [0105].   Such fluids typically comprise a major amount of base oils such has having 50% or more of base oil which would have been obvious.  Also, Ravishankar teaches the composition can be useful as concentrate which can comprising up to 49% of base oil [0106].  When such concentrate is added to a lubricating base oil to provide a lubricating oil composition, the amount of oil of the claims would be provided or overlapped.  In one embodiment, the 2.4% of the polymer composition was used in PAO4 oil composition [0115].
In regards to claims 2 – 7, 9, Ravishankar teaches the composition having the claimed limitations as previously stated.
In regards to claim 8, 10, Ravishankar teaches the composition wherein in some embodiment at least one of the first and second copolymer have MFR of from at least 2 to 10 g/10mins thus allowing for both copolymers to have the claimed limitation [0019].
In regards to claim 11, Ravishankar teaches the copolymer composition as claimed and thus when used in similar amounts of the claim in a lubricant composition would be expected to possess similar properties.   Ravishankar generally teaches lubricating oil composition comprising the copolymer and having SSI of from 20 to 30 and thickening efficiency (TE) of from 1.5 to 3 [0035].  While the SSI does not overlap the claimed range, an SSI of 30 is so close to 33 as to be obvious.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In regards to claim 12, Ravishankar teaches the copolymer which is prepared by a method comprising forming the first copolymer in a first reactor, forming the second copolymer in a second reactor in series [0040].  The steps include feeding ethylene and alphaolefin monomers with metallocene catalyst in a first reactor to form an effluent comprising a first copolymer, directing the effluent to a second reactor, feeding the second ethylene and second alphaolefin monomer and solvent and optionally a second metallocene catalyst in the second reactor to form the second copolymer, forming the copolymer composition comprising the first and second copolymers [0042 – 0045].  The steps include reacting in the presence of hydrogen, feeding unreacted monomers from the first reaction to prepare the second copolymer [0118].  The copolymers have the MFR and other properties of the claims as previously discussed.  Thus, 
In regards to claims 13 – 18, Ravishankar teach the process having the claimed limitations as previously stated.
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 2013/0203640)
In regards to claims 1 – 16, Matsunaga teaches composition comprising a first and a second ethylene -olefin (i.e., propylene) copolymer having the ethylene and -olefin contents, MFR, MFRR and ratios of the claims [0163, 0169, Tables 1 & 2].  The compositions has a high ethylene content and thus has a TE of about 1.75 or 1.8 or higher in a 1.5% polymer solution in base oil [0023].  The composition has an SSI of from about 10 to 60 [0139].  The composition is prepared by feeding a first ethylene and alphaolefin monomer, metallocene catalyst and solvent in a reactor zone to produce the first copolymer, feeding a second ethylene and olefin monomers, metallocene catalyst and solvent in a second polymerization reaction zone to produce the second copolymer, then the first and second copolymers are combined and wherein the reactions occur in the presence of hydrogen [0091 – 0096].  Unreacted portion of the first copolymer were fed with effluent and solvent into the reactor for the formation of the second copolymer [0148].  Since the copolymers having the MFR and MFR ratios of the claims the step of controlling the polymerization to obtain the MFR properties is provided during the reaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771